Case: 16-41546      Document: 00514246822         Page: 1    Date Filed: 11/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 16-41546
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         November 22, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

JUAN ISMAEL OROZCO-VAZQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:16-CR-133-1


Before STEWART, Chief Judge, and OWEN and HAYNES, Circuit Judges.
PER CURIAM: *
       Juan Ismael Orozco-Vazquez appeals his conditional guilty plea
conviction of conspiring to possess with intent to distribute cocaine for which
he was sentenced to 27 months of imprisonment and three years of supervised
release.
       In reviewing a district court’s suppression ruling, we review factual
findings for clear error and questions of law de novo. United States v. Jaime,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41546    Document: 00514246822     Page: 2   Date Filed: 11/22/2017


                                 No. 16-41546

473 F.3d 178, 181 (5th Cir. 2006). A factual finding is not clearly erroneous so
long as it is plausible in light of the record as a whole. United States v.
McKinnon, 681 F.3d 203, 207 (5th Cir. 2012). Facts are construed in the light
most favorable to the Government as the prevailing party on the motion to
suppress. United States v. Macias, 658 F.3d 509, 517 (5th Cir. 2011).
      The district court did not clearly err in denying Orozco-Vazquez’s motion
to suppress. See Jaime, 473 F.3d at 181. Orozco-Vazquez’s detention in the
primary inspection lane was within the permissible duration of an immigration
checkpoint stop. See United States v. Machuca-Barrera, 261 F.3d 425, 431-35
(5th Cir. 2001).
      The judgment of the district court is AFFIRMED.




                                       2